DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a position corrector…”  in claim 11;
“a dose calculator…”  in claim 11;
“a writer…” in claim 11; and
“difference calculator…” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  the claims recite “each of sub-arrays” rather than “each of the sub-arrays.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 11 recite, “performing multi-writing [on the substrate] using at least a portion of each two or more of the sub-arrays.” It is unclear what is mean by the phrase “each two or more of the sub-arrays.” While the claims clearly describe at least two sub-arrays, it is unclear whether the above noted limitation requires that each sub-array irradiate the substrate, or that at least two sub-arrays irradiate the substrate. This lack of clarity makes the claims indefinite.
Claims 1 and 11 recite, “the position of the pattern.” There is insufficient antecedent basis for this limitation in the claims, and as such the claims are indefinite.
Claim 2 recites, “the drawing data” and “the reference position.” There is insufficient antecedent basis for these limitations in the claim, and as such the claim is indefinite. 
Claim 1 recites, “irradiating each of pixels defined on a substrate, placed on a stage, with each beam of a multi-beam.” It is unclear what is meant by “each of pixels.” Further, it is unclear whether the claim requires that each pixel must individually be irradiated by each beam, or whether each beam must irradiate a pixel. This lack of clarity makes the claim indefinite.
Claim 11 recites, “irradiating each of pixels defined on the substrate, placed on a stage, with a beam of a multi-beam.” It is unclear what is meant by “each of pixels.” Further, there is insufficient antecedent basis for “the substrate.” This lack of clarity makes the claim indefinite.
Claim 1 recites, “obtaining a position correction amount of the pattern by each of a plurality of sub-arrays into which an array of the multi-beam is divided at least in a predetermined direction, based on a positional deviation amount of each beam of each of the sub-arrays, which is obtained by dividing an array of the multi-beam at least in the predetermined direction.” The above limitation describes dividing an array twice, but it is unclear if both recitations are describing the same division. If both recitations are directed to describing sub-arrays, then one is redundant. If one recitation is directed to describing something other than a sub array, e.g., a positional deviation amount, then it is unclear what it is modifying. This lack of clarity makes the claim indefinite. 
Claim 12 recites, “position corrector shifting positions.” There is insufficient antecedent basis for these limitations in the claim, and as such the claim is indefinite. 
Claim 11 recites, “a position corrector obtaining a position correction amount of the pattern for each of a plurality of sub-arrays, based on a positional deviation amount of each beam for each of the sub-arrays, which obtained by dividing an array of the multi-beam at least in a predetermined direction.” The limitation “which obtained” makes the claim indefinite for several reasons. First, the phrase is grammatically incorrect. Second, it is unclear whether the limitation describes a function of the position corrector, or an origin of the sub-arrays. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0122616 A1 [Nishimura].

Regarding Claim 1:
Nishimura teaches a multi-beam writing method for irradiating each of pixels defined on a substrate, placed on a stage, with each beam of a multi-beam to form a pattern (Fig. 9, paras 88, 101), the method comprising: 
obtaining a position correction amount of the pattern by each of a plurality of sub-arrays into which an array of the multi-beam is divided at least in a predetermined direction, based on a positional deviation amount of each beam of each of the sub-arrays (paras 110-114), which is obtained by dividing an array of the multi-beam at least in the predetermined direction (Fig. 10 demonstrates said sub-arrays); 
calculating a dose of the each beam irradiated to each pixel for shifting the position of the pattern drawn for each of the sub-arrays based on the position correction amount (paras 121-129); and 
performing multi-writing using at least a portion of each two or more of the sub-arrays with the calculated dose (para 123-125, 131). 

Regarding Claim 2:
Nishimura teaches the method according to claim 1, wherein the each beam is irradiated to the pixel corresponding to the pattern, of which the position is shifted on the drawing data by shifting the position on the drawing data of the pattern or the reference position of the process of calculating the dose of the each beam from the drawing data for each of the sub-arrays based on the position correction amount for each of sub-arrays (paras 123-129, Figs. 15a-b). 

Regarding Claim 3:
Nishimura teaches the method according to claim 1, wherein an area density distribution of the pattern corresponding to each of the sub-arrays is obtained (paras 116-117), the area density distribution is shifted based on the position correction amount (paras 121, 132-133), and the dose of the each beam with which the pixel corresponding to the pattern is irradiated is calculated (para 120). 

Regarding Claim 4:
Nishimura teaches the method according to claim 1, wherein an area density distribution of the pattern corresponding to each of the sub-arrays is obtained (paras 116-117), a dose distribution for each of sub-arrays is obtained from the area density distribution (para 120), a dose distribution is shifted based on the position correction amount (paras 123-129), and the dose of the each beam with which the pixel corresponding to the pattern is irradiated is calculated (para 130-131). 

Regarding Claim 5:
Nishimura teaches the method according to claim 1, wherein the position correction amount is calculated using a function which depends on a position in a direction perpendicular to the predetermined direction in each of the sub-arrays (paras 110-114 describe different position corrections amounts calculated in both the x and y directions). 

Regarding Claim 6:
Nishimura teaches the method according to claim 1, wherein the position correction amount is uniform in each of the sub-arrays (para 123 demonstrates a correction amount of x+1 and y+1).

Regarding Claim 7:
Nishimura teaches the method according to claim 1, wherein a position correction remaining distribution is determined from a difference between a position displacement amount distribution of the beam in each of the sub-arrays and the position correction amount for each of the sub-arrays, and the dose is modulated between adjacent beams based on the position correction remaining distribution (paras 124-129). 

Regarding Claim 8:
Nishimura teaches the method according to claim 1, wherein the plurality of sub-arrays have an equal width in the predetermined direction (Fig. 10, para 95 describe the holes being equally sized. Since a hole can be considered a sub-array, this disclosure demonstrates all of the sub arrays having an equal width.). 

Regarding Claim 10: 
Nishimura teaches the method according to claim 1, wherein the pixel is irradiated by using a part of the multi-beam array arranged in the predetermined direction (para 131). 

Regarding Claim 11: 
Nishimura teaches a multi-beam writing apparatus for irradiating each of pixels defined on the substrate, placed on a stage, with a beam of a multi-beam to form a pattern (Fig. 9), the apparatus comprising:  
a position corrector obtaining a position correction amount of the pattern for each of a plurality of sub-arrays, based on a positional deviation amount of each beam for each of the sub-arrays (This is interpreted to correspond to a programmed controller performing the above function. Nishimura Fig. 9 (510), demonstrates the same structure performing the claimed function via the algorithms of paras 110-114), which obtained by dividing an array of the multi-beam at least in a predetermined direction (Fig. 10 demonstrates said sub-arrays); 
a dose calculator calculating a dose of the each beam for shifting the position of the pattern to be drawn by each of the sub-arrays based on the position correction amount (This is interpreted to correspond to a programmed controller performing the above function. Nishimura Fig. 9 (510), demonstrates the same structure performing the claimed function via the algorithms of paras 121-129);
a dose controller controlling the each beam of the multi-beam so as to have the calculated dose (para 131); and 
a writer performing multi-writing on the substrate using at least a portion of each two or more of the sub-arrays with the controlled dose (This is interpreted to correspond to a multi beam electron lithography system performing the above function. Nishimura Fig. 9 and para 131 demonstrate this feature.). 

Regarding Claim 12: 
Nishimura teaches the apparatus according to claim 11, wherein the position corrector shifting positions on a drawing data of the pattern corresponding to each of the sub-arrays based on the position correction amount, the dose calculator calculates a dose of the beam with which pixels corresponding to the pattern shifted  (paras 123-129, Figs. 15a-b). 

Regarding Claim 13: 
Nishimura teaches the apparatus according to claim 11, wherein the dose calculator shifts an area density distribution of the pattern for the sub-array by the position correction amount to obtain a dose distribution for the sub-array (paras 123-129), and calculates the dose of the each beam of the multi-beam (paras 130-131). 

Regarding Claim 14: 
Nishimura teaches the apparatus according to claim 11, wherein the dose calculator calculates dose distribution (paras 116-117, 120), and the position corrector shifts the dose distribution based on the position correction (paras 123-129). 

Regarding Claim 15: 
Nishimura teaches the apparatus according to claim 11, wherein the position correction amount changes depending on a position in a direction perpendicular to the predetermined direction in the sub-array (paras 110-114 describe different position corrections amounts calculated in both the x and y directions).  

Regarding Claim 16: 
Nishimura teaches the apparatus according to claim 11, further comprising a difference calculator determining a position correction remaining distribution from a difference between a position displacement amount distribution of the beam in the sub-array and the position correction amount for the sub-array (This is interpreted to correspond to a programmed controller performing the above function. Nishimura Fig. 9 (510), demonstrates the same structure performing the claimed function via the algorithms of paras 121-129), wherein the dose calculator modulates the dose between adjacent beams based on the position correction remaining distribution (paras 124-129). 

Regarding Claim 17: 
Nishimura teaches the apparatus according to claim 11, wherein the plurality of sub-arrays have an equal width in the predetermined direction (Fig. 10, para 95 describe the holes being equally sized. Since a hole can be considered a sub-array, this disclosure demonstrates all of the sub arrays having an equal width.). 


Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 11/8/21, with respect to the rejection(s) of claim(s) 1-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is presented above.

Conclusion

Examiner Johnston will no longer be working on this application. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881